Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a radiating structure and method, the structure comprising inter alia: a transmission array structure having a plurality of transmission paths, each transmission path having a plurality of slots and a pair of adjacent transmission paths forming a superelement, the superelement comprising a phase control module; a radiating array structure having a plurality of radiating elements configured in a lattice, each radiating element corresponding to at least one slot from the plurality of slots and the radiating array structure positioned proximate the transmission array structure; and a feed coupling structure coupled to the transmission array structure and adapted for propagation of a transmission signal to the transmission array structure, the transmission signal radiated through at least one superelement and at least one of the plurality of radiating elements and having a phase controlled by the phase control module in the at least one superelement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.